DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9, 10 and 29 are pending as amended 1/6/22 in the RCE filing of 6/15/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 10 and 29 are rejected under 35 U.S.C. 103 as unpatentable over Hongo et al (US 9,359,397) in view of JP-2004-339079.
	Claim interpretation: Claims are directed to filtering porcine circovirus. Claim 1 recites filtering a solution containing a protein from 0.10-1.5 w/v%, porcine circovirus, and at a pH range 3.8-7, using a membrane having an LRV of 4 or more for bacteriophage pp7 in the presence of 0-.0.5 M glycine. Additional elements in the depending claims are (1) protein is IgG, (2) range of glycine buffer, (3) flowrate of 50-100 L/m2, (4) LRV of circovirus 2 or more.
	Hongo teaches the claimed subject matter substantially: see the examples in columns 18-22. Hongo teaches filtering viruses including circovirus (col. 5 lines 38-44, 
	Regarding porcine circovirus, Hongo teaches and claims circovirus, including its dimensions of 17-22 nm in col. 8. While Hongo does not appear to qualify circovirus with “porcine’, most common circovirus is porcine; the virus was originally separated from pigs in 1982 (a quick internet search shows all these details), and its dimensions meet the porcine circovirus. Thus Hongo makes the claims at the least obvious, if not anticipated.
	Regarding having glycine in solution, the glycine content is 2.0 M or less, which means it can be zero, which is anticipated by Hongo. Notwithstanding, having glycine is obvious as established below:

Hongo differs from the claims in the use of glycine buffer. Nevertheless, glycine solution is well-known as a buffer for protein solution analysis, and use of glycine buffer, 
	Response to arguments: They are addressed in the rejection. Argument about applicant’s finding that the filtration efficiency is less at pH 8, and therefore the claimed range is only from 3.8-7 is not persuasive. The working examples in Hongo range from 4-8, They all perform well in pH range 4-7; and including at pH 8, with LRV’s >>4. Therefore, there is nothing inventive in applicant’s claims. Exclusion of pH 8 is not inventive, when the reference teaches working examples in pH range 4-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777